Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 5-8, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2726314 to Lecrivain (hereinafter Lecrivain) in view of US patent 1555317 to Rollason (hereinafter Rollason) and US patent 6289643 to Bonar (hereinafter Bonar).
Regarding claims 1 and 8, the door of claim 8 with the guide of claim 1 is shown in Lecrivain in figures 1-3 with liftable sliding leaf (1,lifts via notch 46 shown in figure 3) and guide having a pair of guide bars (23,3) with a first bar (23) of the pair of bars connected to a fixed support (24) and second bar (3) of the pair of bars connected to a top portion of leaf (1) and movable with leaf (1), the second bar (3) being liftable in a vertical plane from a first position where the leaf rest on the ground (position when roller 7 is in notch 46) and movement thereof is locked to a lifted position (position when roller 7 is out of notch 46 and able to roll along rail ) where the leaf (1) is free to slide laterally, wherein the second bar 3 is a rigid member, elongated along the whole top edge of the leaf (1, as shown in figure 1).
However, the first bar is not movably mounted (i.e. the vertical lifting of the leaf is by track layout not track movement and the fixed support is not a bar.
The vertically liftable first bar is shown in Rollason in figures 1-5 with a first bar (20) of the pair of members movably connected to fixed support (5) such that the first bar (20) and second member (19) being liftable in a vertical plane from a first position where the leaf (11) rests on the ground (shown in solid lines in figure 1) and movement thereof is locked to a lifted position (shown in dashed lines in figure 1) where the leaf (11) is free to slide laterally.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the door and guide of Lecrivain with the vertically movable first bar of Rollason because all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element (vertically movable bar of Rollason) for another (notched track of Lecrivain), using known methods with no change in their respective functions. Such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
A support bar is shown in Bonar in figures 1-14 with a first bar 27 connected to fixed support bar (13, as shown in figure 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the door and guide of Lecrivain with the support bar of Bonar because an elongated support bar, as opposed to separate support brackets as in Lecrivain, would provide more uniform support of the first bar while still allowing for the enclosed or covered appearance of Lecrivain.
Regarding claim 2, lever mechanism (29) is connected to first bar (20) and adapted to move the bar (20) in Rollason.
Regarding claim 5, the second bar (3) has roller (7) slidable on first bar (23) in Lecrivain.
Regarding claim 6, the roller (7) on second bar (3) is slidable on a rail (41) on the first bar (23) in Lecrivain.
Regarding claim 7, the bars (23, 3) are aligned vertically and asymmetrically in Lecrivain and would remain so when provided with the movability of the first bar of Rollason.
Regarding claim 13, the second bar (3) has roller (7) slidable on first bar (23) in Lecrivain.
Regarding claim 12, the roller (7) on second bar (3) is slidable on a rail (41) on the first bar (23) in Lecrivain.

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lecrivain, Rollason, and Bonar as applied to claims 1, 2, 5-8, and 10 above, and further in view of US patent 7752810 to Haab.
Regarding claims 4 and 11, Lecrivain does not teach magnets.  Magnets are shown in Haab in the embodiment of figures 17-19 where first bar 2’ has magnets 2200L’, 2200R’ and second bar 1 has magnets 12L, 12R.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the door and guide of Lecrivain, having the movable first bar of Rollason and support bar of Bonar, with the magnets because both roller and magnet suspensions were known in the art and magnets provided the known benefit of preventing rubbing on the track or first bar.

Claim 1, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonar in view of Rollason and Lecrivain.
Regarding claims 1 and 8, the door of claim 8 with the guide of claim 1 is shown in Bonar in figures 1-14 with sliding leaf (32) and guide having a pair of guide bars (27, 33) with a first bar (27) of the pair of bars connected to fixed support bar (13, as shown in figure 11) and second bar (19) of the pair of bars connected to a top portion of leaf (32) and movable with leaf (32).
However, Bonar does not show the liftable leaf or the second bar along the whole top edge.
The liftable leaf is shown in Rollason in figures 1-5 with a first bar (20) of the pair of members movably connected to fixed support (5) such that the first bar (20) and second member (19) being liftable in a vertical plane from a first position where the leaf (11) rests on the ground (shown in solid lines in figure 1) and movement thereof is locked to a lifted position (shown in dashed lines in figure 1) where the leaf (11) is free to slide laterally.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sliding door of Bonar with the liftable feature of Rollason because liftable doors were known in the art to provide easy sliding by not having the leaf run along the floor while sliding and still allow for full sealing in the closed position via the drop down feature.  The use of a liftable door in a frame similar to Bonar is further motivated by Lecrivain showing a similar frame having first and second bars with a liftable leaf.
The second bar on the whole top edge is shown in Lecrivain in figures 1-3 where second bar (3) extends along the whole top edge of leaf 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sliding door of Bonar with the fully extending second bar because the size of the bar would be a design choice change in shape and the bar along the whole top would provide support over the whole length of the leaf rather than just a majority of the leaf (see also MPEP 2144.04 IV Section A change in size obvious)
Regarding claim 9, sliding leaf 32, second bar 33, and first bar 27 are mounted within the opening 97 in the wall 96 and do not extend beyond the opening 97 in Bonar.

Response to Arguments
Applicant's arguments filed 1/3/2022 have been fully considered but they are not persuasive.
In regards to applicant’s arguments directed to the 112b rejections, examiner notes the 112b issues previously cited have been addressed and as such the 112b rejections have been withdrawn.

In regards to applicant’s arguments directed to the 103 rejections of claims 1, 2, 4-8, and 11-13, examiner notes that applicant argues that the first bar of Lecrivain is not movable and that Lecrivain does not have a fixed support bar.  In response to the newly added limitation of the fixed support bar, examiner has changed the rejection to reinterpret Lecrivain as including a separate fixed support (bracket 24) and to add Bonar teaching a support bar (elongated member 13).  The first bar not being movable was acknowledged in the previous rejection.  The movable first bar is taught by Rollason.
Applicant further argues the combination of Lecrivain with Rollason renders Lecrivain unsuitable for its intended purpose and also appears to argue that the references cannot physically be combined.  Both Lecrivain and Rollason are concerned with lifting doors, i.e. doors that lift and then slide.  The substitution of a lifting bar for a lifting roller would not render Lecrivain unsuitable as it would perform the same function and would still be a lifting door.  In response to applicant's argument regarding the physical combination, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As noted above, Lecrivain is reinterpreted as having a separate fixed support, not the wall, and first bar so under the new interpretation Lecrivain has three members not the two argued by applicant.

In regards to applicant’s arguments directed to the 103 rejection of claims 1, 8, and 9, examiner notes again applicant appears to be arguing the physical combination of the references, i.e. the bar of Rollason is externally mounted and thus cannot be added to the enclosed header of Bonar.  As noted above, bodily incorporation is not the standard for obviousness and examiner maintains that the combination of the teachings of Bonar, Rollason, and Lecrivain does render the present invention as currently claimed obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A KELLY whose telephone number is (571)270-3660. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

cak